Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-23 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 1-6 would be allowable over the prior art of record if rewritten to overcome the applicable rejection(s) and/or objection(s) set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Duckering et al. (US 6,721,325) disclose fair share scheduling and peak rate limiting.

Contavalli et al. (US 2018/0212885) disclose rate limiting and fair share scheduling.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the “determining…requestor” limitations recited in ll. 5-16, and the “determining…request” limitations recited in ll. 21-30 can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. non-transitory computer readable medium and one or more hardware processors) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an 

As per claims 2-6, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-6 recite the same abstract idea of claim 1. Claims 2-6 recite additional mental processes (e.g. computing the first estimated amount of work), non-functional descriptive language (e.g. defining the characteristics of targets), and extra-solution activity (e.g. 

As per claim 7, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the recited limitations can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). For example, the final limitation of “completing…queue” could be another step of refraining from adding the first computing request to the second queue, or simply adding the first computing request to the second queue. Either of which could be interpreted as a mental process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (i.e. non-transitory computer readable medium and one or more hardware processors) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited 

As per claims 8-21, they are dependent upon claim 1 and include all the limitations of claim 7. Therefore claims 8-21 recite the same abstract idea of claim 7. Claims 8-21 recite additional mental processes (e.g. determining, refraining, adding, incrementing, computing), extra-solution activity (e.g. receiving), and non-functional descriptive language (e.g. defining the number of requests, the zero or more computing requests, the delay, the characteristics of the targets, the estimated workload). Therefore the aforementioned claims 8-21 are also directed to patent ineligible subject matter for the same reasons as identified in claim 7.

As per claim 22, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):


Claims 1-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The following claims are vague and indefinite:

As per claim 1, in ll. 4 it is not clear how the invention works if the first number of tokens is zero or negative. Ll. 3-4 recite “the requestor currently being associated with a first number of tokens” yet ll. 28-29 recite “the third number of tokens currently associated with the requestor” and it is unclear as to what “currently” refers since both the first number and third number of tokens are “currently” associated with the requestor. In ll. 5 it is unclear as to what “targets” refers. In ll. 11-13 it is not clearly understood how the second number of tokens could be less than the first number of tokens if the first number of tokens is zero, one, or negative. In ll. 14-16 is it possible for the second number of tokens to be zero and thus the first number of tokens would be equal to the second number of tokens? In ll. 21 it is unclear as to what “targets” refers. In ll. 30 it is unclear as to what “temporarily” means since it is a subjective and relative term.

As per claim 3, it is not clearly understood whether “a location” refers to a geographic location of the target within the system, or a positional location of the target within the set of targets.

As per claim 7, it has similar limitations as claim 1 and is therefore rejected using the same rationale.

As per claim 15, it is unclear as to what “targets” refers.

As per claim 20, in ll. 4 it is not clear what the difference is between “entities” and “targets” recited in claim 15.

As per claim 22, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

As per claim 23, it has similar limitations as claim 7 and is therefore rejected using the same rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Coelho et al. (US 2010/0251263) (hereinafter Coelho).

As per claim 7, Coelho teaches a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, causes performance of operations comprising: 
	determining a first estimated workload for completing a first computing request from a requestor ([0052] determine predicted impact of activity work item on performance of distributed application);
	determining a first total estimated workload based on (a) the first estimated workload for completing the first computing request and (b) a first combined estimated workload for a first set of zero or more computing requests from the requestor in a first queue ([0052] in the case of zero computing requests the first combined estimated workload (b) would be zero and therefore the determined first total estimated workload would be equivalent to the determined first estimated workload (a));
	responsive to determining that the first total estimated workload exceeds a first threshold value, refraining from adding the first computing request from the requestor to the first queue ([0052] when the predicted impact of the activity work item is above the acceptable performance impact threshold then drop the activity work item);
	determining a second total estimated workload including (a) the first estimated workload for completing the first computing request and (b) a second combined estimated workload for a second set of zero or more computing requests from the requestor in a second queue ([0052] in the case of zero computing requests the second combined estimated workload (b) would be zero and therefore the determined second total estimated workload would be equivalent to the determined first estimated workload (a));
when the predicted impact of the activity work item is below the acceptable performance impact threshold then schedule the activity work item for execution in one of the foreground or background threads and execute the activity work item); and 
	completing the first computing request in accordance with a process for completing computing requests in the second queue ([0052] either drop an activity work item or schedule and execute the activity work item based on an analysis of the predicted impact of the activity work item compared to a threshold).

As per claim 22, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho as applied to claim 7 above, in view of Brown et al. (US 2015/0378620) (hereinafter Brown).

As per claim 8, Coelho further teaches wherein the operations further comprise: 
	receiving a second computing request from the requestor ([0030] multiple work item requests); 
	determining a second estimated workload for completing the second computing request ([0077]-[0079] calculate predicted impact of the work item);
	determining a third total estimated workload based on (a) the second estimated workload for completing the second computing request and (b) a third combined estimated workload for any computing requests from the requestor that are in a third queue ([0035] determine whether to schedule work item based on the potential impact on items already in the work item queue and on the performance of a distributed application); 
	responsive to determining that the third total estimated workload exceeds a third threshold value, refraining from adding the second computing request from the requestor to the third queue ([0052] drop an activity work item based on an analysis of the predicted impact of the activity work item being above a threshold).

Coelho does not explicitly teach:
	determining a number of requests from the requestor in an overflow queue; 
	responsive to determining the number of requests from the requestor in the overflow queue is less than a maximum number, adding the second computing request to the overflow queue.

However, Brown teaches:
	determining a number of requests from the requestor in an overflow queue ([0091] and fig. 8, block 808);
	responsive to determining the number of requests from the requestor in the overflow queue is less than a maximum number, adding the second computing request to the overflow queue ([0091] and fig. 8, block 812).

Brown and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Brown teaches accepting requests to a queue if the queue is able to handle the request. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho in view of Brown because it would increase the efficiency and bandwidth of the system while reducing the latency involved in data operations by dynamically adapting to changing workloads.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Brown as applied to claim 8 above, and further in view of Kang et al. (US 2020/0026468) (hereinafter Kang).

As per claim 9, Coelho and Brown do not explicitly teach wherein the number of requests from the requestor in the overflow queue is zero prior to adding the second computing request to the overflow queue, and the maximum number is one.

However, Kang teaches wherein the number of requests from the requestor in the overflow queue is zero prior to adding the second computing request to the overflow queue, and the maximum number is one ([0062] and [0082]).

Kang and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Kang teaches determining a maximum queue length. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho and Brown in view of Kang because it would provide for a way to improve the response speed of the system by migrating heavier workloads to a faster resource.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Brown as applied to claim 8 above, and further in view of Leftwich et al. (US 2019/0089713) (hereinafter Leftwich).

As per claim 10, Coelho and Brown do not explicitly teach wherein the first set of zero or more computing requests from the requestor in the first queue correspond to one or more of: (a) requests received from the requestor during a first time window, or (b) requests added to the first queue during a second time window.

However, Leftwich teaches wherein the first set of zero or more computing requests from the requestor in the first queue correspond to one or more of: (a) requests received from the receive requests to the queue during queueing period).

Leftwich and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Leftwich teaches receiving requests to a queue during a queueing period. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho and Brown in view of Leftwich because it would improve the performance of the system by assigning users to subgroups thereby restricting access to the system and improving the quality of service to users allocated to the slots of the queue.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Brown as applied to claim 8 above, and further in view of Kazakov (US 2018/0018097).

As per claim 11, Coelho and Brown do not explicitly teach wherein the first set of zero or more computing requests from the requestor in the first queue correspond to requests added to the first queue from a same batch as the first computing request.

However, Kazakov teaches wherein the first set of zero or more computing requests from the requestor in the first queue correspond to requests added to the first queue from a same batch as the first computing request ([0103] and [0112] batches of requests).

Kazakov and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Kazakov teaches request batching. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho and Brown in view of Kazakov because it would enable efficient and scalable out-of-order execution because rather than having a batch of memory requests stall at a memory controller, an arbiter may be configured to stall a batch of memory requests from being released from the conflict arbitration queue.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Brown as applied to claim 8 above, and further in view of Campbell (US 2014/0317360) and Li et al. (US 2014/0036876) (hereinafter Li).

As per claim 12, Coelho and Brown do not explicitly teach: 
	responsive to adding the second computing request to the overflow queue, incrementing a counter for the requestor; and 
	adding a delay to computing requests in the overflow queue from the requestor, a length of the delay being based on the counter.

However, Campbell teaches responsive to adding the second computing request to the overflow queue, incrementing a counter for the requestor ([0035]).

Campbell and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Campbell teaches a counter for tracking queue entries. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho and Brown in view of Campbell because it would provide for a way to count the number of entries in a queue and increase the efficiency of the system by allowing for the interleaving of access and activate requests.

Coelho, Brown, and Campbell do not explicitly teach adding a delay to computing requests in the overflow queue from the requestor, a length of the delay being based on the counter.

However, Li teaches adding a delay to computing requests in the overflow queue from the requestor, a length of the delay being based on the counter ([0044]).

Li and Coelho are both concerned with handling requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Li teaches delaying a request based on a counter. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho, Brown, and Campbell in view of Li because it would provide for an efficient contention-based channel access scheme for communications.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of Brown in view of Campbell in view of Li as applied to claim 12 above, and further in view of Iliadis et al. (US 2017/0139650) (hereinafter Iliadis).

As per claim 13, Coelho, Brown, Campbell, and Li do not explicitly teach wherein the delay is further based on an elapsed time since a previous request was processed in the overflow queue from the requestor.

However, Iliadis teaches wherein the delay is further based on an elapsed time since a previous request was processed in the overflow queue from the requestor ([0057]).

Iliadis and Coelho are both concerned with handling requests in queues of a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Iliadis teaches delaying a request based on a wait time for previous requests in the queue to be processed. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho, Brown, Campbell, and Li in view of Iliadis because it would improve the read response time and enhance hardware lifetime of data storage systems by reducing the mechanical activity therein.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho as applied to claim 7 above, in view of Banks et al. (US 5,901,334) (hereinafter Banks).

As per claim 14, Coelho further teaches wherein the operations further comprise: 

	determining a second estimated workload for completing the second computing request ([0077]-[0079]); 
	determining a third total estimated workload based on (a) the second estimated workload for completing the second computing request and (b) a third combined estimated workload for any computing requests from the requestor that are in a third queue ([0035]);
	responsive to determining that the third total estimated workload exceeds a third threshold value: refraining from adding the second computing request from the requestor to the third queue ([0052]).

Coelho does not explicitly teach:
	determining a number of requests from the requestor in an overflow queue; 
	responsive to determining the number of requests from the requestor in the overflow queue is a maximum number: refraining from adding the second computing request to the overflow queue.

However, Banks teaches:
	determining a number of requests from the requestor in an overflow queue (col. 5, ll. 48-61);
	responsive to determining the number of requests from the requestor in the overflow queue is a maximum number: refraining from adding the second computing request to the overflow queue (col. 5, ll. 48-61).

Banks and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Banks teaches rejecting a request to a queue if the queue has reached its maximum number of requests limit. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho in view of Banks because it would help to prevent queues from becoming overloaded with requests.

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coelho as applied to claim 7 above, in view of A.C. et al. (US 2016/0299957) (hereinafter A.C.) and Walton et al. (US 2017/0249229) (hereinafter Walton).

As per claim 15, Coelho does not explicitly teach wherein determining the first estimated workload for completing the first computing request comprises: determining the first estimated workload based on (a) characteristics of targets in a first target set for the first computing request and (b) a first ruleset to be applied for completing the first computing request.

However, A.C. teaches determining the first estimated workload based on (a) characteristics of targets in a first target set for the first computing request ([0063] compute efficiency i.e. characteristics of resources i.e. targets to determine which resources to assign workloads to)

A.C. and Coelho are both concerned with handling requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while A.C. 

Coelho and A.C. do not explicitly teach determining the first estimated workload based on (b) a first ruleset to be applied for completing the first computing request.

However, Walton teaches determining the first estimated workload based on (b) a first ruleset to be applied for completing the first computing request ([0029]).

Walton and Coelho are both concerned with handling requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Walton teaches determining rules for workloads. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho and A.C. in view of Walton because the workload rules may be used to recognize unexpected or inefficient behavior in the computing system, and the information may be used to troubleshoot or improve the computing system.

As per claim 16, A.C. teaches wherein the characteristics of targets in the first target set comprises a number of targets in the first target set ([0063] determine number of resources).

As per claim 17, A.C. teaches wherein the characteristics of targets in the first target set comprises a location of each target in the first target set ([0063] determine location of where resources reside).

As per claim 18, Walton teaches wherein computing the first estimated amount of work based on the first ruleset comprises computing the first estimated amount of work based on a number of rules in the first ruleset ([0029] version numbers i.e. number of rules).

As per claim 19, Walton teaches wherein computing the first estimated amount of work based on the first ruleset comprises computing the first estimated amount of work based on a type of each rule in the first ruleset ([0029] different rules for web pages, database lookups, number of transactions processed).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho in view of A.C. in view of Walton as applied to claim 15 above, and further in view of Korupolu (US 2009/0228589).

As per claim 20, Coelho, A.C., and Walton do not explicitly teach wherein determining the first estimated workload for completing the first computing request is based on one or more of: a size of a file transfer operation required by the first computing request, a type of file transfer operation required by the first computing request, a number of entities in an assessment 

However, Korupolu teaches wherein determining the first estimated workload for completing the first computing request is based on one or more of: a size of a file transfer operation required by the first computing request, a type of file transfer operation required by the first computing request, a number of entities in an assessment for completing the first computing request, or a type of assessment required for the first computing request ([0025] the average data transfer size is used for each VM and workload combination to obtain estimates for storage data transfer bandwidth, throughput, and capacity requirements).

Korupolu and Coelho are both concerned with monitoring resources in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Korupolu teaches obtaining estimates for workloads based on the average data transfer size. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho, A.C., and Walton in view of Korupolu because it would provide for a way to preferentially select among candidate physical machines a migration target with storage volume connectivity and spare path capacity to satisfy storage volume access requirements of the VM that would not degrade system performance.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Coelho as applied to claim 7 above, in view of Leftwich.

As per claim 21, Coelho does not explicitly teach wherein adding the first computing request the second queue is further responsive to determining that a first set of tokens associated with the requestor is greater than a second set of tokens corresponding to the first estimated workload for completing the first computing request.

However, Leftwich teaches wherein adding the first computing request the second queue is further responsive to determining that a first set of tokens associated with the requestor is greater than a second set of tokens corresponding to the first estimated workload for completing the first computing request ([0022]; [0029]; [0040] compare tokens of request to tokens required for the slot in the queue).

Leftwich and Coelho are both concerned with queuing requests in a computing environment. Coelho teaches predicting an impact of executing a work item on an application while Leftwich teaches comparing tokens of a requestor to the tokens required for the slot in the queue. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coelho in view of Leftwich because it would improve the performance of the system by assigning users to subgroups thereby restricting access to the system and improving the quality of service to users allocated to the slots of the queue.




Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            September 13, 2021